Exhibit 10.5
 
PROFESSIONAL SERVICES AGREEMENT




THIS AGREEMENT (“Agreement”) is made and entered into effective as of June 1,
2009 (“Effective Time”) by and between Wolff & Company, Alternative Energy
Advisors, Inc., a North Carolina corporation, having an office and place of
business at 616 Small Drive, Elizabeth City, N.C. 27909 (“Consultant") and
Evergreen Energy Inc. having an office and place of business at 1225 17th St.,
Suite 1300, Denver, Colorado, 80202 ("Company"); Company and Consultant being
hereinafter sometimes referred to collectively as the "Parties".


RECITALS


Company desires to obtain the services of Consultant on the terms and subject to
the conditions set forth herein.  Consultant has reviewed this Agreement and
discussed the services to be performed hereunder and has represented to Company
that Consultant is qualified and willing to perform said services in accordance
with the provisions of this Agreement.


THEREFORE, in consideration of the premises and of the obligations to be
performed and covenants to be kept by the Parties, the Parties agree as follows:


ARTICLE I
SCOPE OF WORK


1.1           The Work.  During the term of this Agreement Consultant shall
assist various Company projects as requested by the Company Representative as
set forth in Article IV. Such services, as they may be amended from time to time
by written agreement of the Parties, shall be performed by Steve Wolff and are
hereinafter sometimes referred to herein as the "Work".


1.2           Compliance with Laws.  Consultant shall perform the Work in a
professional and competent manner, in accordance with the terms of this
Agreement and all applicable laws, rules, orders and regulations of any
governmental or quasi-governmental agency having jurisdiction over the Work or
the Parties.


ARTICLE II
SCHEDULE OF WORK


2.1           Commencement of Work.  The work shall be commenced by Consultant
on or about the Effective Time.


2.2           Completion of Work.  The Work shall be completed by May 31, 2010.

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
COMPENSATION AND MANNER OF PAYMENT


3.1           Compensation.  Consultant shall be compensated for the Work at the
rate of One Hundred Dollars ($150.00) per hour; provided however, that if
Consultant accumulates one hundred twenty (120) hours of billable time in any
four (4) week period, the compensation will increase to two hundred ($200.00)
per hour for all time billed in excess of one hundred twenty (120) hours;
provided further, that for the period of time Consultant is receiving severance
payments from the Company, the first fifteen (15) hours of Work per month shall
be provided free of charge to the Company (“Free Work”).  One half (50%) of
Consultant’s travel time, up to a maximum of 8 hours per day, shall be recorded
against and offset the Free Work.  No other travel time shall be assessed or
invoiced to the Company as Work without approval of the Company’s
Representative.


3.2           Payment Schedule.  Consultant, within thirty (30) days following
the end of each calendar month, shall submit a statement of services rendered
and reimbursable expenditures incurred for Work done in that calendar month.


3.3           Statements.  Consultant's statements shall each be detailed by
days and hours of Work performed.  All expenses claimed shall be supported by
receipts, fully paid vouchers or other appropriate evidence of expenditure. 
Contractor shall reference Purchase Order                                     on
all invoices to ensure prompt payment for services.  Company shall not be liable
for delayed payments due to Contractor’s failure to properly reference the
Purchase Order.


3.4           Payment by Company.  Subject to Section 3.6 below, Company shall
pay Consultant and reimburse Consultant for reimbursable expenditures within
thirty (30) days following receipt and approval of Consultant's statement.


3.5           Reimbursable Expenditures.  Consultant shall be reimbursed for the
reasonable costs of travel, subsistence, lodging and out-of-pocket expenses
(such as, but not limited to, long distance telephone calls, photocopying and
the like).  Air travel shall be coach.  No other expense shall be reimbursable
by Company unless such expenditures are approved in writing by the Company
Representative (defined hereafter) prior to Consultant incurring such
expenditures.


3.6           Disagreements Regarding Expenditures.  In the event of any
disagreement with regard to whether an expenditure is reimbursable, and if so,
whether the amount claimed is reasonable, the decision of Company Representative
shall be final.


ARTICLE IV
COMPANY REPRESENTATIVE


4.1           Company's Representative for the purposes of this Agreement shall
be the President & CEO of the Company. Company shall have the right to designate
a new Representative by notice to Consultant.  The Company Representative shall
have the power

 
 

--------------------------------------------------------------------------------

 

to approve or deny reimbursable expenditures, and to modify reporting
requirements, scheduling or other details of the Work.  Such modifications may
be made orally or in writing.  If made in writing, the writing shall be
delivered in accordance with Article X.  If made orally a follow-up writing
delivered in accordance with Article X shall be delivered to Consultant within
three (3) working days thereafter. 


ARTICLE V
REPORTS, CONFIDENTIAL INFORMATION AND
INTELLECTUAL PROPERTY


5.1           The Confidentiality Agreement, attached hereto as Exhibit A,
represents the governing agreement related to non-disclosure and confidentiality
of data and information supplied to or known to Consultant.


5.2           All computer programs, drawings, designs, maps, plans, know how,
patents, inventions, data, reports and other physical and intellectual property
prepared by Consultant under this Agreement shall be the sole property of
Company except to the extent that such items consist of information available to
the general public.  All property that is the sole property of Company hereunder
shall be delivered to Company by Consultant upon completion of the Work, and
shall not be reprinted, distributed, published, or disclosed to third parties by
Consultant without the prior written consent of Company.  Unpublished
information (graphic or verbal) concerning Company or the Work which is
furnished or disclosed to Consultant by Company or developed by Consultant
through performance of the Work shall not be disclosed to third parties by
Consultant without the prior written consent of Company.  This Article shall
survive termination of this Agreement.


ARTICLE VI
ASSIGNMENT


6.1           Consultant shall not assign all or any part of its respective
right or duties hereunder (including, without limitation, the right to receive
payments) without the prior written consent of Company.  Consultant shall not
subcontract or use agents to conduct the Work hereunder without the prior
written consent of Company.  Any attempt to assign or subcontract this Agreement
without the consent of Company shall be ineffective and shall constitute a
breach of this Agreement.


ARTICLE VII
INDEPENDENT CONTRACTOR RELATIONSHIP,
INDEMNIFICATION AND AUTHORITY


7.1           Independent Contractor.  The Work shall be performed by Consultant
as an independent contractor.  Consultant shall not constitute or be deemed to
be an employee, servant, agent or representative of Company for any purpose
whatsoever unless and except as specifically so provided in this Agreement.  All
employees, agents and permitted subcontractors of Consultant shall be under the
direct charge of Consultant and shall also be independent contractors as regards
their relationship with Company.

 
 

--------------------------------------------------------------------------------

 



7.2           Indemnification.  Consultant assumes full risk and responsibility
for all activities undertaken pursuant to this Agreement and agrees to indemnify
and hold Company, its officers, directors, employees and affiliated companies
harmless from any loss, injury, damage, liability or claim of any third party of
any kind or character arising out of Consultant's negligent performance of its
services hereunder.  This provision shall survive termination of this Agreement.


7.3           Authority.  Consultant does not have, and shall not hold himself
out to any third party as having any general authority to represent or make
binding agreements on behalf of Company.  All potential business transactions
shall be subject to Company’s own acceptance, rejection or other action in
Company’s sole discretion.


ARTICLE VIII
INSURANCE


8.1.           Insurance.  Consultant shall be responsible for maintaining
insurance coverage as would be expected in a normal business environment for a
Consultant, including, but not limited to, Automobile Liability Insurance.


ARTICLE IX
TERM AND TERMINATION


9.1           Effective Date.  This Agreement shall be effective as of the day
and date first written above.


9.2           Termination.  This Agreement shall terminate on the first of the
following events to occur:


            9.2.1
  Agreement by the Parties.



            9.2.2
  Completion of the Work and payment by Company of Consultant's final statement,
but no later than the end of business on May 31, 2010.



            9.2.3
  The tenth day after Notice of Termination given by Company to Consultant.



9.3           Obligations Upon Termination.  In the event of termination in
accordance with this Article IX, Company shall pay Consultant through the last
day worked or as otherwise agreed, and thereafter neither Company nor Consultant
shall have any further obligation to the other, except as otherwise provided
herein.  However, in the case of termination by Company on the basis of
Consultant's breach of this Agreement, Company's obligation upon termination
shall be solely to pay Consultant for Work done prior to the date of termination
which in the sole opinion of Company was satisfactory and in accordance with the
terms of this Agreement.  Company shall also have such remedies for breach as
may be provided by law or equity.

 
 

--------------------------------------------------------------------------------

 

ARTICLE X
NOTICE


10.1           All formal notices ("Notices") shall be addressed as set forth in
the Preamble hereto.  All Notices shall be given by (1) personal delivery or by
electronic communication with a confirmation copy sent by mail, return receipt
requested or (2) by registered or certified mail, return receipt requested.  All
Notices shall be effective and shall be deemed delivered (i) if by personal
delivery on the date of delivery, (ii) if by electronic communication on the
next business day following transmittal, and (iii) if solely by mail on the date
of actual receipt.  Company or Consultant may change its address for notice from
time to time by so notifying the other in accordance with this Article.


ARTICLE XI
ACCESS


11.1           Access to Property.  The Company agrees to permit Consultant, its
employees or agents, reasonable access to the Company's property for the purpose
of performing work assigned by the Company's authorized representative.


11.2           Access to Information.  The Company further agrees to permit
Consultant, its employees or agents, reasonable access to necessary information,
strictly at the sole discretion and judgment of the Company's authorized
representative.


ARTICLE XII
INSPECTION


12.1           Inspection of Work.  Consultant shall permit the authorized
representative of the Company to inspect the assignment(s), or any part thereof,
as the same progresses and to perform the work in strict compliance with this
Agreement and pursuant to designations submitted to Consultant by the Company.


12.2           Record Keeping.  Consultant shall maintain accurate and complete
records in connection with the performance of the assignment(s) hereunder in
dated order by occurrence, which the Company may utilize in any reasonable
manner.


ARTICLE XIII
SOLE AGREEMENT AND MODIFICATION


13.1           This Agreement contains and sets forth the entire agreement
between Company and Consultant with respect to the subject matter hereof, all
previous agreements between them with respect to the subject matter hereof being
expressly superseded and replaced hereby.  Except as provided in Article IV, no
modification,

 
 

--------------------------------------------------------------------------------

 

alteration, or extension of this Agreement shall be effective unless in writing
executed by the Parties subsequent to the date of this Agreement.


ARTICLE XIV
CONTROLLING LAW


14.1           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Colorado except those addressing conflicts of law.


ARTICLE XV
MEDIATION/ARBITRATION


15.1           Mediation/Arbitration of Disputes.  Any controversy or claim
arising out of or relating to this Agreement (including, without limitation, the
breach thereof) shall be settled by:


 
(a)   Mediation.  Before resolution of the matter by arbitration, the matter
will be mediated with any such mediation being held in Denver, Colorado before
one mediator experienced in executive compensation. The mediation shall be
administered by JAMS pursuant to the rules and procedures of JAMS.
 
(b)   Arbitration.  If mediation is unsuccessful, the matter shall be settled by
final, binding and non-appealable arbitration in Denver, Colorado by a single
arbitrator in accordance with the rules of JAMS then in effect for employment
related disputes.  The arbitrator shall, to the extent possible, be experienced
in the resolution of disputes of the type arising hereunder and shall be
selected by mutual agreement of the parties.  Any award entered by the
arbitrator shall be final, binding and nonappealable and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction.  This arbitration provision shall be specifically
enforceable.


(c)   Unless otherwise directed by the arbitrator, each party shall be
responsible for its own expenses relating to the conduct of the mediation and/or
arbitration (including reasonable attorneys' fees and expenses) and shall share
the fees of JAMS equally.


ARTICLE XVI
SUCCESSORS AND ASSIGNS


16.1           This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of Company and Consultant.





 
 

--------------------------------------------------------------------------------

 

IN WITNESS of this Agreement the Parties have set forth their signatures below.




COMPANY:
                            
CONSULTANT:
           
Evergreen Energy Inc.
 
Wolff & Company, Alternative Energy
   
Advisors, Inc.
     
By: /s/ Kevin Collins
 
By: /s/ Steve Wolff
         Kevin R. Collins
 
Steve Wolff
         President & CEO
 
President
   
EIN     26-3877070

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

CONFIDENTIALITY AGREEMENT


THIS AGREEMENT is made and effective as of the 1st day of June, 2009, by and
between Steve Wolff, individually and Wolff & Company, Alternative Energy
Advisors, Inc., a North Carolina corporation on behalf of itself and its
subsidiaries, having an office at 616 Small Drive, Elizabeth City, N.C. 27909
(hereinafter, “RECIPIENT”), and Evergreen Energy Inc., a Delaware corporation on
behalf of itself and its subsidiaries, all offices located at 1225 17th St.,
Suite 1300, Denver Colorado 80202 (hereinafter, “Evergreen” or “DISCLOSING
PARTY”).  RECIPIENT and Evergreen are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties”.


WHEREAS, Evergreen controls and has in its possession valuable proprietary,
confidential information, as defined below; and


WHEREAS, RECIPIENT may be providing services as requested by DISCLOSING PARTY
pursuant to the Professional Services Agreement between the Parties, dated
effective June 1, 2009 (the “Project”), and it is necessary that DISCLOSING
PARTY disclose to RECIPIENT certain proprietary, confidential information; and


WHEREAS, DISCLOSING PARTY is willing to disclose such information, and RECIPIENT
is willing to receive such information and for a period of five (5) years
following receipt will restrict its disclosure and use pursuant to the terms and
conditions set forth herein;


NOW THEREFORE, the Parties hereby agree as follows:


1.                                Confidential Information.  “Confidential
Information” shall mean:


 
(a)
any confidential information relating to the DISCLOSING PARTY and the Project;



 
(b)
any confidential information relating to patents or improvements thereto,
licenses, technical information and know-how and other proprietary information
relating to the K-Fuel® Technology which is owned, developed, patented or
licensed by or to DISCLOSING PARTY or its affiliates or subsidiaries, which
relates in any way to the Project; and



 
(c)
any confidential information relating to other projects or facilities which are
owned, controlled or being developed by DISCLOSING PARTY, or its affiliates or
subsidiaries; and



 
(d)
engineering studies and reports, process descriptions and evaluations, designs,
flow sheets, material balances, detailed drawings, technical studies, laboratory
analyses, contracts, agreements, guarantees, fuel supply


 
 

--------------------------------------------------------------------------------

 

and suppliers, K-Fuel™ market information, customers, permits and
authorizations, financial reports, offering memoranda, projections, sales and
marketing information, information relating to litigation, memoranda and any
such other information given to RECIPIENT by DISCLOSING PARTY, whether written
or oral.


2.                                Nondisclosure/Insider Trading.


(a)  
   Except as provided for in Sections 3 and 4  hereof, such Confidential
Information will be used by RECIPIENT solely for the purpose of evaluations or
due diligence in connection with the Project.  All such Confidential Information
given to RECIPIENT by DISCLOSING PARTY shall be held in confidence by RECIPIENT
or its officers, directors, employees, agents, consultants, representatives or
affiliates (collectively, “Representatives”), and shall not be disclosed to any
other person or used except for the purposes set forth above, without the prior
written approval of DISCLOSING PARTY.



(b) 
   In view of the fact that the Confidential Information may be material and
non-public, RECIPIENT agrees not to (and agrees to advise its representatives
not to) purchase, sell, or otherwise trade in and securities or derivatives of
securities of Evergreen (or facilitate or encourage the trading of any such
securities by any other person), except in compliance with applicable laws.



3.                                Exceptions to Confidentiality.  This Agreement
shall not apply to Confidential Information which:


(a)  
   was generally available to the public prior to receipt thereof by RECIPIENT
from DISCLOSING PARTY, or which subsequently becomes  generally available to the
public except by wrongful act or omission of RECIPIENT or an employee or agent
of RECIPIENT; or



(b)  
   was in RECIPIENT’s possession prior to receipt from DISCLOSING PARTY; or



(c)  
   was received by RECIPIENT from a third party, unless RECIPIENT knows or has
reason to know of an obligation of secrecy of the third party to DISCLOSING
PARTY with respect to such information; or



(d)  
   is ordered or required to be disclosed by an order of a Court or governmental
administrative agency, or legally compelled or required to disclose the
Confidential Information (by means of interrogatory, deposition, subpoena, civil
investigative demand, or similar process), provided, however, that DISCLOSING
PARTY is immediately notified by RECIPIENT of such order, demand, or other
requirement for disclosure of


 
 

--------------------------------------------------------------------------------

 

the Confidential Information and DISCLOSING PARTY is given adequate opportunity
to contest or to object to such order or to seek an appropriate protective
order.


4.                                Disclosure of Confidential Information. 
Confidential Information may be disclosed by RECIPIENT to those of its
employees, agents, consultants, representatives or affiliates who require
knowledge thereof in connection with their duties in performing consulting
services for the RECIPIENT and who are obligated to hold such Confidential
Information in confidence and restrict its use consistent with RECIPIENT’s
obligations under this Agreement.  RECIPIENT shall obtain similar agreements of
confidentiality from their employees, agents, consultants, representatives or
affiliates, as appropriate, and in any case RECIPIENT shall be responsible for
any disclosure of Confidential Information by any of their officers, directors,
employees, agents, consultants, representatives or affiliates in violation of
this Confidentiality Agreement.


5.                                Location of Confidential Information. 
RECIPIENT shall keep a record of the location of all Confidential Information
and the recipients thereof.  Upon written request of DISCLOSING PARTY or
termination of this Agreement, RECIPIENT shall promptly return all Confidential
Information and any other information received by RECIPIENT to DISCLOSING PARTY
or, at the request of DISCLOSING PARTY, RECIPIENT shall destroy all such
information. An authorized representative of RECIPIENT shall certify the
destruction of all such information.


6.                                Intellectual Property.  This Agreement shall
not be construed to grant to RECIPIENT any patent, license, know-how, trade
secret or any other rights to the Project, or to use any related licenses or
patent, trade secret or know-how, which are owned, by DISCLOSING PARTY or its
affiliates.


7.                                Non-Competition.  RECIPIENT agrees that its
officers, directors, employees, agents, representatives and affiliates shall not
use the Confidential Information, directly or indirectly, to compete with, or
use the Confidential Information to the disadvantage of DISCLOSING PARTY or its
affiliates or subsidiaries with respect to the Projects or for the use or
benefit of any competitor of DISCLOSING PARTY.


8.                                ACCURACY OF CONFIDENTIAL INFORMATION. 
DISCLOSING PARTY MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, AS TO
THE ACCURACY, COMPLETENESS OR RELIABILITY OF THE CONFIDENTIAL INFORMATION. THE
RECIPIENT AGREES THAT NEITHER THE COMPANY NOR ITS REPRESENTATIVES SHALL HAVE ANY
LIABILITY WHATSOEVER, INCLUDING WITHOUT LIMITATION LIABILITY FOR ANY SPECIAL,
INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY NATURE TO THE RECIPIENT OR
TO ANY OF ITS REPRESENTATIVES RESULTING FROM THIS AGREEMENT OR USE OF THE
CONFIDENTIAL INFORMATION

 
 

--------------------------------------------------------------------------------

 

9.                                Specific Performance.  RECIPIENT acknowledges
that monetary damages may not be an adequate remedy for any breach by RECIPIENT
of this Agreement, and that DISCLOSING PARTY shall have the right to an
injunction issued by a court of applicable jurisdiction for specific performance
to prevent RECIPIENT from any further breaches of this Agreement.


10.                                Choice of Law.  This Agreement shall be
governed by the laws of the State of Colorado, excluding its conflict of laws
rules.  Each Party hereto agrees that the federal and state courts located in
the County of Denver, Colorado shall have exclusive jurisdiction over them in
the event of any dispute.


11.                                Entire Agreement.  This Agreement contains
the full and complete understanding of the Parties with respect to the subject
matter hereof, and supersedes all prior representations and understandings,
whether oral or written.  This Agreement may not be modified in any manner
except by written amendment executed by both Parties.


12.                                Counterparts and Faxed Signatures.  This
Agreement may be executed in counterparts, and in the absence of an original
signature, faxed or PDF signatures will be considered the equivalent of an
original signature.


IN WITNESS WHEREOF, as of the date first written above, the Parties have
executed this Agreement by their duly authorized officers in duplicate
counterparts, each of which shall be considered an original.






RECIPIENT:


Steve Wolff, individually and Wolff & Company, Alternative Energy Advisors, Inc.




By: /s/ Steve Wolff
      Steve Wolff
      President




DISCLOSING PARTY:


Evergreen Energy Inc.




By: /s/ William G. Laughlin
      William G. Laughlin
      Vice President, General Counsel & Secretary

 
 